Citation Nr: 1045302	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-21 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967, including combat service in the Republic of Vietnam, and 
his decorations include the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 

In June 2010, the Board remanded the matter for additional 
evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon review, the Board finds that the Veteran's claim for a TDIU 
must be remanded for further development.

The Board previously remanded the matter in March 2010.  Upon 
remand, however, there was not substantial compliance with the 
Board's remand directives.  A remand by the Board confers upon 
the claimant, as a matter of law, the right to compliance with 
the remand orders.  Where the remand orders of the Board were not 
substantially complied with, the Board itself errs in failing to 
insure compliance; in such situations the Board must remand back 
to RO for further development.  Stegall v. West, 11 Vet. App. 268 
(1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment 
v. West, 13 Vet. App. 141 (1999).

In particular, the Board directed the RO to schedule the Veteran 
a VA examination to determine whether the Veteran's service-
connected disabilities (bilateral hearing loss, adjustment 
disorder with depression, diabetes mellitus, tinnitus, erectile 
dysfunction, and neuralgia paraesthetica of the right and left 
lower extremities), either alone or in the aggregate, render him 
unable to secure or follow a substantially gainful occupation.

In response to the March 2010 remand directives, the Veteran was 
scheduled for three VA examinations in July 2010.  The Board 
notes that the Veteran failed to report for a VA examination to 
assess the impact of his bilateral hearing loss and tinnitus on 
his ability to work.  The Veteran, however, did undergo a VA 
general examination to assess the impact the Veteran's service-
connected diabetes mellitus, erectile dysfunction and neuralgia 
of the lower extremities had on his ability to work and a VA 
mental disorders examination, conducted by a different examiner, 
to assess the impact the Veteran's service-connected psychiatric 
disability on his ability to work.

As noted the VA general examination was conducted in order to 
assess the impact the Veteran's service-connected diabetes 
mellitus, erectile dysfunction and neuralgia of the lower 
extremities had on his ability to work.  With regards to the 
diabetes mellitus, there were no specific medical findings upon 
physical examination.  The Veteran did report experiencing 
occasional dizzy spells, once every two weeks; however, his 
diabetes mellitus appeared to be under good control and caused 
him no major symptoms.  Therefore, it was unlikely in and of 
itself to interfere with gainful employment.  As to the erectile 
dysfunction, the genitourinary examination was unremarkable, no 
testicular atrophy was noted.  The examiner opined that the 
Veteran's erectile dysfunction was not going to interfere with 
any usual occupation, daily activity or gainful employment.  With 
regards to the Veteran's neuralgia of his left and right lower 
extremities, the examiner noted that sensation was intact about 
the posterior calves.  There was a moderate decrease in sensation 
with light touch and pinprick testing about both the lateral 
thighs.  There was no muscle wasting or muscle loss noted.  There 
were no specific joints involved.  The Veteran ambulated with a 
walker and was able to stand for a number of minutes.  The 
examiner opined that the Veteran's complaints of lack of 
sensation in both his lower extremities were unlikely to 
interfere with gainful employment or result in occupational 
issues.  The Veteran did mention some muscle issues in his 
thighs; however, the examiner did not feel that they were 
secondary to his sensation complaints.  The Veteran's main 
complaint was his knees, which were causing him significant 
distress, particularly with regards to ambulation.  However, the 
Veteran's knee complaints were not related to his service-
connected lower extremity neuralgia.  The examiner concluded that 
the three aforementioned service-connected disabilities were 
unlikely to render the Veteran unemployable.  

During his July 2010 VA mental disorders examination, the Veteran 
reported that he had been employed as a carpenter until November 
2009 because his physical disabilities rendered him unable to 
perform his prior employment duties, such as getting up on a 
roof, and the cost of insurance was too high if he continued to 
remain employed.  The examiner opined that there was no total 
occupational and social impairment due to mental disorder signs 
and symptoms.  There was no reduced reliability and productivity 
due to mental disorder symptoms.  Additionally, there was no 
occasional decrease in work efficiency or intermittent periods of 
inability to perform occupational tasks due to mental disorder 
signs and symptoms.  At worst, the examiner held that the 
Veteran's service-connected psychiatric disability may result in 
transient or mild signs and symptoms that may decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress.

While each of the July 2010 VA examiners determined that the 
Veteran's service-connected disability did not render him 
unemployable, each disability was treated separately.  Neither 
examiner rendered an opinion as to whether the Veteran's service-
connected disabilities in the aggregate rendered him unable to 
secure or follow a substantially gainful occupation.  
Accordingly, the proffered opinion is inadequate for rating 
purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
examination(s) to determine the current 
severity of all service-connected 
disabilities (bilateral hearing loss, 
adjustment disorder with depression, 
diabetes mellitus, tinnitus, erectile 
dysfunction, and neuralgia paraesthetica of 
the right and left lower extremities).  The 
examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that his service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful occupation. 

If the Veteran is unable to report for the 
scheduled examinations, refer the file to 
an appropriate examiner for review of the 
file in conjunction with rendering an 
opinion.

A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.

2.  After completion of the above 
development, the Veteran's TDIU claim 
should be readjudicated.  The RO must 
reevaluate all of the Veteran's currently 
assigned disability evaluations to 
determine if consideration for TDIU is 
warranted under 38 C.F.R. § 4.16(a).  If 
the determination of either claim remains 
less than fully favorable to the Veteran, 
he and his attorney should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


